[Cite as State v. Heid, 2022-Ohio-630.]


                         IN THE COURT OF APPEALS OF OHIO
                            FOURTH APPELLATE DISTRICT
                                  SCIOTO COUNTY

State of Ohio,                       :   Case No. 20CA3926
                                     :
      Plaintiff-Appellee,            :
                                     :
      v.                             :   DECISION AND JUDGMENT
                                     :   ENTRY
Ray Scott Heid,                      :
                                     :   RELEASED: 02/28/2022
              Defendant-Appellant.   :
_____________________________________________________________
                               APPEARANCES:

Ray Scott Heid, Appellant, Pro Se.

Shane A. Tieman, Scioto County Prosecuting Attorney, and Jay Willis, Assistant
Scioto County Prosecuting Attorney, Portsmouth, Ohio for Appellee.
_____________________________________________________________

Wilkin, J.

        {¶1} This is an appeal from two judgment entries issued by the Scioto

County Court of Common Pleas that denied appellant, Ray Scott Heid’s, motion

for resentencing and motion to inspect electronically recorded transcripts and

compel a polygraph test.

        {¶2} Heid appeals asserting four assignments of error: (1) “Appellant is

being denied an opportunity to develop the record on appeal, i.e., fair procedure

on appeal in violation of the due process clause of the Ohio Constitution, Article I,

section 16, and the Fifth and Fourteenth Amendment to the U.S. Constitution,”

(2) “the trial judge abused his discretion in dismissing Defendant’s motion for

resentencing without allowing the Defendant to develop the record, in violation of

the due process clause under the Ohio Constitution, Article I, section 16, and the
Scioto App. No. 20CA3926                                                            2


Fifth and Fourteenth Amendments to the U.S. Constitution,” (3) “the trial judge

abused his discretion in denying release of the audio recording to conform the

truth of the record for inclusion on appeal record pursuant to App.R. 9, in

violation of the due process clause of both the Ohio Constitution, Article I, section

16, and the Fifth and Fourteenth Amendments to the U.S. Constitution,” and (4)

“the Defendant is being denied exculpatory evidence which proves his claim for

resentencing in direct violation of due process under both the Ohio Constitution,

Article I, section 16, and the Fifth and Fourteenth Amendments to the U.S.

Constitution.”

       {¶3} After our review of appellant’s arguments, the record, and the

applicable law, we affirm the trial court’s judgments denying Heid relief.

                                  BACKGROUND

       {¶4} For purposes of Heid’s appeal, we adopt the facts and procedural

background as set out in State v. Heid, 4th Dist. Scioto No. 14CA3655, 2015-

Ohio-1467 (“Heid I”), ¶ 4-7:

                In 2004 the Scioto County Grand Jury returned an
        indictment charging Heid with one count of aggravated arson
        and one count of arson. In 2005 Heid pleaded guilty to the
        charges, and the Scioto County Court of Common Pleas
        sentenced him to an aggregate prison term of five years. Then in
        August 2006 the trial court granted Heid's request for judicial
        release and ordered him placed on five years of community
        control. Heid subsequently admitted violating the terms of his
        community control and in May 2008 the trial court revoked his
        community control. It reimposed his original prison sentence, to
        be served consecutively to his prison term in a separate case.
                Nearly six years later in February 2014, Heid filed a
        motion for production of transcripts and court records without
        cost, purportedly pursuant to the federal Freedom of Information
        Act. In March 2014 the trial court denied the motion.
Scioto App. No. 20CA3926                                                          3


                Heid then filed a “legal notice of violation” of R.C.
        2941.401 and sought to vacate his conviction. In a memorandum
        in support of this filing Heid claimed several violations, including
        constitutional and statutory rights to a speedy trial and
        constitutional violations associated with his guilty plea. While that
        “notice” was pending, Heid filed his second motion for court
        records without cost, again citing the federal Freedom of
        Information Act. The trial court denied Heid's “legal notice” and
        motion.
                A little more than a week later in June 2014, Heid filed a
        motion in this court for leave to file a delayed appeal of his 2005
        convictions. He also filed a petition in the trial court for
        postconviction relief. In July 2014, Heid filed his third motion for
        sentencing transcripts and court records without cost and a
        motion for discovery in the case. In a memorandum in support
        Heid again specified that his motion for records was pursuant to
        the federal Freedom of Information Act. On August 20, 2014, the
        trial court denied Heid's motion for court records. Subsequently,
        we denied Heid's motion for delayed appeal in Scioto App. No.
        14CA3632, and the trial court denied Heid's petition for
        postconviction relief. This appeal is from the trial court's denial of
        his third motion for court records without cost.

On appeal in Heid I, Heid asserted the following assignment of error:

              The trial court committed plain error and violated Ray S.
        Heid's right to due process and equal protection of the laws
        when it failed to abide by Ohio law and refused to grant him
        access to court records in order to adequately support his claims
        in redressing his grievance in post-conviction remedies created
        by the state. Thus violating his right to the First, Fifth, Sixth, and
        Fourteenth Amendments to the United States Constitution; Ohio
        Constitution, Article I, Sections 1, 2, 3, 10, 11, and 16; R.C.
        2317.48; 149.43; and other Statutory laws.

Heid at ¶ 8.

We affirmed the trial court’s judgment entry denying Heid’s request for records

without cost in pertinent part finding that because Heid

        failed to establish that the requested records would contain
        evidence to support a finding that he was unavoidably prevented
        from discovering the facts supporting his postconviction or
        delayed appeal claims until after the time for filing his
        postconviction petition or perfect his direct appeal had lapsed.
Scioto App. No. 20CA3926                                                              4


         That is, Heid's lack of access to the requested records did not
         impact the lack of merit of his motion for delayed appeal and
         petition for postconviction relief.

Id. at ¶ 18.

       {¶5} On May 14, 2020, Heid filed a second petition for post-conviction

relief seeking to be resentenced. For the first time, Heid alleged that he pleaded

guilty to three counts of arson - as opposed to two counts as memorialized in the

trial court’s August 9, 2005 judgment entry - which rendered his sentence void.

Heid claimed that the trial court sua sponte dismissed one of the arson counts

after his plea/sentencing hearing without any authority to do so. Heid filed a

motion to compel the court reporter to provide the trial court with a copy of Heid’s

sentencing hearing transcript. The court denied Heid’s motion to compel

production of his transcript, finding that Heid had already received a copy.

       {¶6} Heid then filed a “motion to inspect electronically recorded transcript

and to correct deficiencies in the sentencing transcript prepared by the court

reporter.” He claimed that the audio recording would reveal that he pleaded

guilty to three counts of arson, as opposed to two, as evidenced in the transcript.

He also filed a motion to compel the court reporter to take a polygraph test,

claiming that the reporter falsified the transcript to indicate that Heid pleaded

guilty to two counts of arson.

       {¶7} The trial court denied Heid’s motion to inspect the audio recording,

and to compel the court reporter to take a polygraph test. The court reasoned

that the record clearly indicated that Heid pleaded guilty to two counts of arson,

not three, as Heid alleged. Consequently, the court also denied Heid’s petition
Scioto App. No. 20CA3926                                                                          5


for post-conviction relief for resentencing. It is these judgments that Heid

appeals.

                                ASSIGNMENTS OF ERROR

I.      APPELLANT IS BEING DENIED AN OPPORTUNITY TO DEVELOP THE
        RECORD ON APPEAL, I.E. FAIR PROCEDURE ON APPEAL IN
        VIOLATION OF THE DUE PROCESS CLAUSE OF THE OHIO
        CONSTITUTION, ARTICLE I, SECTION 16, AND THE FIFTH AND
        FOURTEENTH AMENDMENT TO THE U.S. CONSTITUTION

II.     THE TRIAL JUDGE ABUSED HIS DISCRETION IN DISMISSING
        DEFENDANT’S MOTION FOR RESENTENCING WITHOUT ALLOWING
        THE DEFENDANT TO DEVELOP THE RECORD, IN VIOLATION OF
        THE DUE PROCESS CLAUSE UNDER THE OHIO CONSTITUTION,
        ARTICLE I, SECTION 16, AND THE FIFTH AND FOURTEENTH
        AMENDMENTS OF THE U.S. CONSTITUTION

III.    THE TRIAL JUDGE ABUSED HIS DISCRETION IN DENYING RELEASE
        OF THE AUDIO RECORDING TO CONFORM THE TRUTH OF THE
        RECORD FOR INCLUSION ON APPEAL RECORD PURSUANT TO
        APP.R. 9, IN VIOLATION OF THE DUE PROCESS CLAUSE UNDER
        BOTH THE OHIO CONSTITUTION, ARTICLE I, SECTION 16, AND THE
        FIFTH AND FOURTEENTH AMENDMENTS TO THE U.S.
        CONSTITUTION

IV.     THE DEFENDANT IS BEING DENIED EXCULPATORY EVIDENCE
        WHICH PROVES HIS CLAIM FOR RESENTENCING IN DIRECT
        VIOLATION OF DUE PROCESS UNDER BOTH THE OHIO
        CONSTITUTION, ARTICLE I, SECTION 16, AND THE FIFTH AND
        FOURTEENTH AMENDMENTS TO THE U.S. CONSTITUTION.

        {¶8} Heid’s notice of appeal seeks review of the trial court’s judgment

denying his motion for resentencing and the judgment denying his motion to

inspect the audio recording of the plea/sentencing hearing and to compel the

court reporter to take a polygraph test.1 While Heid’s assignments of error focus

primarily upon the trial court’s decision to deny him access to the audio recording

of his plea/sentencing hearing, the analysis of his petition for post-conviction

1Heid does not address the trial court’s denial of his motion to compel the court reporter to take a
polygraph test. Therefore, we do not address that issue in our decision.
Scioto App. No. 20CA3926                                                                6


relief (i.e., his motion for resentencing) is intimately related to resolving whether

the court properly denied Heid’s motion to inspect the audio recording.

Therefore, we begin our analysis by examining the trial court’s decision denying

Heid’s petition for post-conviction relief.

                          A. Petition for Post-Conviction Relief

                                1. Standard of Review

       {¶9} “[A] trial court's decision granting or denying a postconviction petition

filed pursuant to R.C. 2953.21 should be upheld absent an abuse of discretion; a

reviewing court should not overrule the trial court's finding on a petition for

postconviction relief that is supported by competent and credible evidence.”

State v. Gondor, 112 Ohio St.3d 377, 2006-Ohio-6679, 860 N.E.2d 77, ¶ 58.

“ ‘The term “abuse of discretion” connotes more than an error of law or of

judgment; it implies that the court's attitude is unreasonable, arbitrary or

unconscionable.’ ” Id. at ¶ 60, quoting State v. Adams, 62 Ohio St.2d 151, 157,

404 N.E.2d 144 (1980).

                                    2. R.C. 2953.21

       {¶10} “Where a criminal defendant, subsequent to his or her direct appeal,

files a motion seeking vacation or correction of his or her sentence on the basis

that his or her constitutional rights have been violated, such a motion is a petition

for post-conviction relief as defined in R.C. 2953.21.” State v. Reynolds, 79 Ohio

St.3d 158, 679 N.E.2d 1131, syllabus (1997). However, there are numerous

limitations applicable to the filing of a petition for post-conviction relief.
Scioto App. No. 20CA3926                                                              7


       {¶11} At the time that Heid was convicted in 2005, former R.C.

2953.21(A)(2) required that a petition for post-conviction relief must be filed “no

later than one hundred eighty days after the date on which the trial transcript is

filed in the court of appeals in the direct appeal of the judgment of conviction * * *.

If no appeal is taken * * * the petition shall be filed no later than one hundred

eighty days after the expiration of the time for filing the appeal.”

               If a defendant fails to file his petition within the prescribed
        period, the trial court may entertain the petition only if: (1) the
        petitioner shows either that he was unavoidably prevented from
        discovery of the facts upon which he must rely to present the
        claim for relief or that the United States Supreme Court
        recognized a new federal or state right that applies retroactively
        to him; and (2) the petitioner shows by clear and convincing
        evidence that no reasonable factfinder would have found him
        guilty but for constitutional error at trial. See R.C. 2953.23(A)(1).

State v. Bear, 4th Dist. Gallia No. 20CA9, 2021-Ohio-1539, ¶ 15.

       {¶12} Heid filed his petition herein approximately 15 years after his appeal

time expired, so his petition was clearly not filed in a timely manner.

Furthermore, Heid failed to allege that he was unavoidably prevented from

discovering facts necessary to support his petition herein until after the 180-day

deadline, nor could he persuasively make such an argument. Heid pleaded

guilty in open court on August 5, 2005 to two counts of arson. On that same day,

the trial court issued a judgment entry indicating that Heid pleaded guilty to two

counts of arson, and a copy of said entry was received by Heid on August 12,

2005. Upon receipt of the court’s judgment entry, he would have been aware of

any purported discrepancy in his plea. Therefore, Heid was not unavoidably

prevented from discovery of evidence that purportedly showed a discrepancy in
Scioto App. No. 20CA3926                                                             8


his plea until after the expiration of the 180-day deadline.

       {¶13} Accordingly, because Heid did not timely file his petition for post-

conviction relief, and alternatively failed to show that he was unavoidably

prevented from discovering the facts upon which support his claim until after the

180-day deadline, the trial court lacked jurisdiction to consider his petition herein.

Id., at ¶ 17, citing State v. Brown, 4th Dist. Scioto No. 16CA3770, 2017-Ohio-

4063, ¶ 18.

                                  3. Res Judicata

       {¶14} Further, “res judicata applies to proceedings involving

postconviction relief.” State v. Burton, 4th Dist. Gallia No. 13CA12, 2014-Ohio-

2549, ¶ 17, citing State v. Szefcyk, 77 Ohio St.3d 93, 95, 671 N.E.2d 233 (1996).

               “Under the doctrine of res judicata, a final judgment of
        conviction bars a convicted defendant who was represented by
        counsel from raising and litigating in any proceeding except an
        appeal from that judgment, any defense or claimed lack of due
        process that was raised or could have been raised by the
        defendant at the trial, which resulted in that judgment of
        conviction, or on an appeal from that judgment.”

Id., quoting State v. Perry, 10 Ohio St.2d 175, 226 N.E.2d 104 (1967), paragraph

nine of the syllabus.

       {¶15} Similar to our analysis that the trial court lacked jurisdiction to

consider Heid’s petition because it was filed beyond the 180-day deadline, res

judicata also barred the trial court’s consideration of Heid’s petition because he

could have raised the accuracy of the transcript in a direct appeal, but did not.

       {¶16} Technically, the trial court erred in denying Heid’s petition, as

opposed to dismissing it for lack of jurisdiction. Brown, 4th Dist. Scioto No.
Scioto App. No. 20CA3926                                                                 9


16CA3770, 2017-Ohio-4063, ¶ 25. However, as in Brown, the error here was

harmless because “the outcome remains the same. [Heid’s] constitutional claims

would have failed regardless because the claims were untimely.” Id.

                                4. Colorable Claim for Relief

       {¶17} Finally, even assuming arguendo the trial court had jurisdiction to

consider Heid’s petition, his petition fails to set forth “a colorable claim for post-

conviction relief.” State v. Walker, 4th Dist. Lawrence No. 4CA16, 2005-Ohio-

1584. “A ‘colorable claim’ means ‘[a] plausible claim that may reasonably be

asserted, given the facts presented * * *.’ ” State v. E.I. Du Pont De Nemours &

Co., 2021-Ohio-2614, ¶ 16, quoting Black's Law Dictionary (11th Ed. 2019).

       {¶18} Heid’s assertion that he pleaded guilty to three counts of arson, as

opposed to two, is directly contradicted in his motion for leave to file a delayed

appeal in which he admitted that he pleaded guilty to aggravated arson under

R.C. 2909.02 and arson under R.C. 2909.03. Further, as we recognized in our

analysis above, multiple documents in the record substantiate that Heid pleaded

guilty to two counts of arson, not three. In reviewing the record, we find nothing

to support that Heid pleaded to anything other than two counts of arson.

       {¶19} For all the aforementioned reasons, the trial court did not abuse its

discretion in denying Heid post-conviction relief.

                   B. Audio Recording of Plea/Sentencing Hearing

       {¶20} We now address the gravamen of Heid’s assignments of error that

assert that the trial court’s failure to provide him the right to inspect the audio

recording violated his due process rights.
Scioto App. No. 20CA3926                                                              10


                                        1. Mootness

       {¶21} Because the trial court lacked jurisdiction to consider Heid’s petition

for post-conviction relief, his request to inspect the audio recording was moot.

See State v. Sellars, 2d Dist. Montgomery No. 28860, 2021-Ohio-1433, ¶ 21

(Because Sellars’ petition for post-conviction relief was barred by res judicata, his

request for grand jury transcripts was moot); State v. Snyder, 5th Dist. Licking

No. 2008-CA-25, 2009-Ohio-2473 (Denial of Snyder’s motion to reopen his

appeal rendered moot his request for transcripts.). For this reason alone, the trial

court did not err in denying Heid’s motion to inspect the audio recording.

Nevertheless, in an effort to thoroughly address Heid’s appeal, we will consider

the two additional grounds Heid alleges support his argument to inspect the

audio recording.

                                     2. R.C. 149.43

       {¶22} Heid first argues that the trial court abused its discretion in not

permitting him to inspect the audio recording as a public record under R.C.

149.43, which permits the public access to certain records maintained by public

offices.

       {¶23} Initially we note that the clerk of courts is the custodian of records

for the court pursuant to R.C. 2303.09. Assuming, without deciding, that the

audio recording is a public record, any request for access to the recording should

have been made to the clerk of courts. See State ex rel. Highlanders v.

Ruddock, 103 Ohio St.3d 370, 2004-Ohio-4952, 816 N.E.2d 213, ¶ 15, citing

R.C. 2303.09 (“The clerk of the court of common pleas shall file together and
Scioto App. No. 20CA3926                                                           11


carefully preserve in his office all papers delivered to him for that purpose in

every action or proceeding”); R.C. 2501.16(A) (“The clerk of the court of common

pleas, acting as the clerk of the court of appeals for the county * * * shall maintain

the files and records of the court”). But Heid filed a motion for the court to

provide him the ability to inspect the recording. Therefore, Heid requested the

record from the wrong entity.

       {¶24} However, even assuming that Heid made a request with the clerk of

courts, “R.C. 149.43(B)(8) requires an incarcerated criminal offender who seeks

records relating to an inmate's criminal prosecution to obtain a finding by the

sentencing judge or the judge's successor that the requested information is

necessary to support what appears to be a justiciable claim.” (Emphasis added.)

State ex rel. Fernbach v. Brush, 133 Ohio St. 3d 151, 2012-Ohio-4214, 976

N.E.2d 889, ¶ 2, citing State ex rel. Chatfield v. Flautt, 131 Ohio St.3d 383, 2012-

Ohio-1294, 965 N.E.2d 304. A “justiciable” claim must be capable of affording

appropriate relief. State v. Heid, 4th Dist. Scioto No. 14CA3668, 2015-Ohio-

1502, citing State v. Seal, 4th Dist. Highland No. 13CA10, 2014-Ohio-4168, ¶ 8.

A trial court’s determination under R.C. 149.43(B)(8) is reviewed under an abuse-

of-discretion standard. Id. at ¶ 14.

       {¶25} Heid did not identify any finding by the trial court under R.C.

149.43(B)(8) that the audio recording was necessary to support a justiciable

claim. In fact, as we recognized above, the trial court found that Heid could not

present a justiciable claim because multiple documents, including Heid’s waiver

of his rights, which was executed in open court, his plea form, which was
Scioto App. No. 20CA3926                                                            12


reviewed on the record with Heid present and contains his signature, and the

judgment entry, all reflect that Heid pleaded guilty to two counts of arson.

       {¶26} Because multiple documents in the record and the circumstances

surrounding them (the plea was reached in open court with Heid being present,

yet he did not object) indicate that Heid pleaded guilty to two counts of arson,

Heid cannot set forth a justiciable claim that he in fact pleaded to three counts of

arson. Accordingly, we find that the trial court did not abuse its discretion in

denying Heid’s request to inspect the audio recording under R.C. 149.43.

                                    3. App.R. 9(E)

       {¶27} Heid further alleges that the trial court abused its discretion in

denying his access to the audio recording pursuant to App.R. 9(E). Heid claims

that the trial court was required to permit him to inspect the audio recording

because the alleged statements made therein conflicted with the transcript.

       {¶28} App.R. 9(E) states in part, “If any difference arises as to whether

the record truly discloses what occurred in the trial court, the difference shall be

submitted to and settled by the court and the record made to conform to the

truth.” Thus, “it is within the province of the trial court to resolve disputes about

the record on appeal.” State v. Keene, 81 Ohio St. 3d 646, 665, 1998-Ohio-342,

693 N.E.2d 246 (1998), citing State v. Schiebel, 55 Ohio St.3d 71, 81, 564

N.E.2d 54, (1990).

       {¶29} The record is clear, Heid pleaded guilty to two counts of arson, not

three. Therefore, we find that the trial court did not abuse its discretion in

denying Heid’s motion to inspect the audio recording under App.R. 9(E).
Scioto App. No. 20CA3926                                                               13


                                   CONCLUSION

       {¶30} Heid claims that he has been deprived of his constitutional due

process rights. We disagree. We find that the judicial system has afforded Heid

due process, including the right to appeal (even though he did not timely exercise

it), the right to seek leave to file a delayed appeal (that was denied), and two

petitions for post-conviction relief, one that is the subject of this appeal.

       {¶31} Pursuant to res judicata, and the trial court’s lack of jurisdiction to

consider Heid’s untimely-filed petition for post-conviction relief, we find that the

trial court did not abuse its discretion in denying such relief. Further, Heid’s

petition alleging that he pleaded guilty to three counts of arson rather than two is

not supported by the record. Consequently, we further conclude that the trial

court did not abuse its discretion in denying Heid the opportunity to access the

audio recording of his plea/sentencing hearing, which became moot.

       {¶32} Accordingly, we affirm the trial court’s judgment entries denying

Heid’s petition for post-conviction relief and his motion to inspect the audio

recording of his plea/sentencing hearing.

                                                          JUDGMENTS AFFIRMED.
Scioto App. No. 20CA3926                                                            14


                               JUDGMENT ENTRY

      It is ordered that the JUDGMENTS BE AFFIRMED and costs be assessed
to appellant.

       The Court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this Court directing the
Scioto County Common Pleas Court to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule
27 of the Rules of Appellate Procedure.

Smith, P.J. and Abele, J.: Concur in Judgment and Opinion.


                                          For the Court,


                                   BY:    _________________________
                                          Kristy S. Wilkin, Judge


                             NOTICE TO COUNSEL
      Pursuant to Local Rule No. 14, this document constitutes a final
judgment entry and the time period for further appeal commences from the
date of filing with the clerk.